Citation Nr: 1043744	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left leg disability. 

2.  Prior to August 1, 2009, entitlement to an initial evaluation 
in excess of 10 percent for scar of residual of shrapnel wound to 
the back.

3.  Beginning August 1, 2009, entitlement to an initial 
noncompensable evaluation for scar of residual of shrapnel wound 
to the back.

4.  Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1970.  
Among his awards is the Purple Heart Medal.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an 
August 2005 rating decision, the RO, in part, denied service 
connection for a left leg disability and granted service 
connection for scar of  residuals of shrapnel wound to the back 
and assigned a noncompensable (zero) evaluation.  In a December 
2006 rating decision, the RO increased the disability evaluation 
for scar of  residuals of shrapnel wound to the back to 10 
percent from the date of service connection.  In a May 2007 
rating decision, the RO granted service connection for PTSD and 
assigned a noncompensable disability evaluation.  The Veteran 
perfected appeals as to these rating decisions.  

In a January 2009 rating decision, the RO proposed to reduce the 
Veteran's scar of  residuals of shrapnel wound to the back to a 
noncompensable disability evaluation and in a May 2009, the RO 
reduced the Veteran's scar of  residuals of shrapnel wound to the 
back to a noncompensable disability evaluation effective August 
1, 2009.

In March 2010, the Veteran presented testimony before the 
undersigned in a Travel Board hearing sitting at the RO.  A copy 
of the transcript has been associated with the claims folder.

The issues of service connection for a left leg disability, 
beginning August 1, 2009, entitlement to an initial 
noncompensable evaluation for scar of residual of shrapnel wound 
to the back, and entitlement to an initial compensable evaluation 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to August 1, 2009, the Veteran's scar of residual of 
shrapnel wound to the back was superficial.


CONCLUSION OF LAW

Prior to August 1, 2009, the criteria for an initial evaluation 
in excess of 10 percent for scar of residual of shrapnel wound to 
the back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In light of the Board's denial of the Veteran's claim, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to him under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in a July 2009 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his  current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these examination 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in March 2010.  




Analysis

The Veteran essentially contends that prior to August 1, 2009 his 
scar of residual of shrapnel wound to the back is more disabling 
than contemplated by the current 10 percent disability 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's scar 
has been assigned a compensable rating.  In an appeal of an 
initial rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" in 
this case.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002, see 67 
Fed. Reg. 49490-99 (July 31, 2002) and again in October 2008.  
The October 2008 revisions are applicable to claims for benefits 
received by the VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  In this case, the Veteran filed 
his claim for service connection in March 2005.  Therefore, only 
the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.

The Veteran's scar has been evaluated under Diagnostic Code 7803 
which provides a maximum 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

On VA examination in June 2005, the examiner noted a scar located 
midway up the left side of the back measuring approximately one 
cm in length which was slightly ulcerated and open with breakdown 
of the skin over the scar.  The Veteran indicated that his 
daughter was able to push out small pieces of shrapnel from that 
wound.  The examiner noted that there was no instability or 
drainage from the wound, which was also nontender.  A diagnosis 
of shrapnel wound to the back was noted. 

On VA examination in December 2008, the examiner observed that 
the Veteran had a scar over the left buttock and the right sacral 
area without tissue loss.  There was no tendon damage, adhesions, 
or muscle herniation; there was no bone, joint, or nerve damage; 
muscle strength was normal; and the joint was not affected by the 
scars.  The scars in the sacral area and left buttock area were 
of normal pigmentation as compared to the surrounding flesh and 
there was no area of elevation or depression.  The scars in the 
back and left buttock each measure a half inch horizontally and 
were superficial with no adherence to the underlying tissue.  
Additionally, the scars were stable with normal appearance of the 
skin around the scar and no joint was affected by the scar. There 
was no hypertrophy, keloid formation, areas of inflammation, or 
tenderness to palpation along the scars.  A diagnosis of shrapnel 
wound to the right sacral and left buttock region was noted. 

The Board notes that the Veteran cannot get a higher rating under 
Diagnostic Code 7803 for superficial unstable scars as he is 
already in receipt of the maximum 10 percent rating provided for 
under that code.  38 C.F.R. § 4.118, Diagnostic Code 7803.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 7800 is 
not applicable, as the Veteran's scar does not affect his head, 
face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800. 
Similarly, Diagnostic Codes 7801 and 7802 are not applicable as 
the Veteran would not even been entitled to a compensable 
evaluation under those codes.  Under    Diagnostic Codes 7801, a 
compensable evaluation would require the Veteran's scar to exceed 
an area of 6 inches, which it does not.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Although his scar does not affect the 
head, face, or neck, and does not cause limitation of motion, 
Diagnostic Code 7802 does not provide for a higher rating since a 
compensable rating requires that the scar covers an area of 144 
square inches or greater.  The Veteran's scar does not measure 
that long and as such Diagnostic Code 7802 cannot serve as a 
basis for an increased rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  Also, Diagnostic Code 7804 does 
not provide an increased evaluation as the Veteran is already in 
receipt of the maximum 10 percent evaluation available under this 
code applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 pertains to scars on areas of the 
body aside from the head, face or neck and directs that scars in 
this category be rated based upon limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the 
VA examiners have specifically indicated that the Veteran's scar 
does not affect the back or buttock, evaluation under this code 
is likewise not warranted. 

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with this back scar which are non-
medical in nature, however, he is not competent to testify as to 
the severity of his disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (noting that lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's scar was more than 10 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his scar and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to August 1, 2009, entitlement to an initial evaluation in 
excess of 10 percent for scar of residual of shrapnel wound to 
the back is denied.


REMAND

At his March 2010 hearing, the Veteran submitted a VA Form 21-
4142, Authorization and Consent to Release Information, to obtain 
his treatment records from L.U. at Centerstone Community Mental 
Health Center.  Because VA is on notice that there are records 
that may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(1) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has a current left leg disability, 
specifically arthritis, related to service.  He asserts that he 
was wounded in Vietnam when shrapnel was removed from his 
buttocks, lower back, and the inside of his left leg.  VA 
provided the Veteran an examination in December 2008, the report 
of which noted that the Veteran had left knee minimal 
osteoarthritis which was unrelated to the shrapnel wounds and 
less than likely than not secondary to his shrapnel wounds.   In 
addition to arthritis, the Veteran has contended that he has pain 
caused by the shrapnel wound and retained foreign bodies.  On 
remand, the Veteran should be provided another examination to 
determine the nature and etiology of his left leg pain.  

Also, the Veteran indicated at his hearing that his service-
connected disabilities had worsened in severity since he was last 
examined (December 2008 for his scars and May 2007 for his PTSD).  
The Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current levels of disability are at issue, contemporaneous 
examinations of the Veteran's back scar and PTSD are necessary to 
accurately assess his disability picture.

Lastly, as noted above, in a May 2009 rating decision, the RO 
reduced the Veteran's scar of  residuals of shrapnel wound to the 
back to a non compensable disability evaluation effective August 
1, 2009.  In a July 2009 statement, the Veteran filed a timely 
notice of disagreement with the propriety of a reduction to a 
noncompensable evaluation for scar of residual of shrapnel wound 
to the back. 


Therefore, a statement of the case must be issued with regard to 
that claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
from L.U. at Centerstone Community Mental 
Health Center as indicated on the VA Form 21-
4142, Authorization and Consent to Release 
Information, submitted in March 2010.  All 
attempts to locate these records should be 
fully documented in the claims folder.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Schedule the Veteran for an appropriate 
VA examination to ascertain the extent, 
nature, and etiology of his claimed left leg 
disability, to account for his complaints of 
left leg pain.  The entire claims file, to 
include a complete copy of this Remand, must 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate his/her report to reflect review of 
the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify if the 
Veteran currently has any left leg 
disability, to include accounting for his 
complaints of pain.  If the Veteran has a 
left leg disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether the 
disorder found on examination was incurred 
in or aggravated by service, specifically 
his shrapnel injury.

A complete rationale for any opinion 
expressed should be provided. If the 
requested opinion cannot be rendered without 
resort to speculation, the examiner should 
so state.

3.  Schedule the Veteran for an appropriate 
VA examination to ascertain the current 
level of severity of his residuals of 
shrapnel fragment wound scars of the back.  
The claims folder and a copy of this Remand 
must be made available to the examiner who 
should indicate on the examination report 
that (s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating scar 
disabilities.

4.  Schedule the Veteran for an appropriate 
VA examination to ascertain the current 
level of severity of his PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in conjunction 
with the examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE protocols 
for rating PTSD disabilities.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examinations, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examinations, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

6.  The Veteran and his representative must 
be provided a statement of the case 
concerning the issue of whether the reduction 
of the evaluation for the residuals of 
shrapnel fragment wound scars of the back 
from 10 percent to noncompensable was proper.  
If the Veteran perfects this appeal with the 
submission of a timely substantive appeal, 
the issue must be returned to the Board for 
further appellate consideration.
  
7.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


